IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,210-01


EX PARTE JOHN PAUL ROSS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1195999D IN THE 396th DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of robbery by threats
and sentenced to thirty years' imprisonment.  The Second Court of Appeals affirmed his conviction.
Ross v. State, No. 02-11-000163-CR (Tex. App.--Fort Worth, delivered August 23, 2012, no pet.). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
	Based on the record, which includes an affidavit filed by appellate counsel, the trial court has
entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-11-00163-CR that affirmed his conviction in Cause No. 1195999D from the 396TH District Court of Tarrant
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: October 9, 2013
Do not publish